IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00263-CV

ANDREW HUSBAND,
                                                             Appellant
v.

ZEKES TRUCKING CO. INC., AND KELLY DARSEY,
                                     Appellee


                          From the County Court at Law
                              Walker County, Texas
                             Trial Court No. 12308CV


                                  FINAL ORDER

       No brief has been filed for Appellant.

       Pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of Appellate Procedure,

appellant is notified that the Court will dismiss this appeal, without further notification,

for want of prosecution unless, within 21 days of the date of this Order, appellant files

appellant’s brief.

       This Court has already extended the due date for the brief far longer than the time

period contemplated by the rules. Moreover, appellant only responded with a motion
for extension of time to file the brief when notified the brief was late. The brief is late,

again. No further extensions will be granted.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 5, 2017




Husband v. Zekes Trucking Co. Inc.                                                    Page 2